DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 5th, 2021 has been entered. Claims 1 – 20 are pending in the application. 

Drawings
The drawings filed on February 6th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2016/0375729) in view of Ishiyama (US 2008/0230161) and De Barsy (US 2016/0023521).
Regarding claim 1, Kaneko discloses  a tire, comprising: a tire tread (ref. #1) with a rotational axis; a plurality of tread elements (ref. #7) positioned on a tire tread surface so as to comprise a tread pattern (Fig. 1), the plurality of tread elements positioned circumferentially on the tire tread surface (Para. 25); a plurality of grooves (ref. #8) provided between the plurality of tread elements (Para. 25); a first set of sipes (ref. #9) extending from a circumferential axis of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to an axial axis of the tire tread (Fig. 1); and a second set of sipes (ref. #9) extending from the circumferential axis 
Yet, in a similar field of endeavor, Ishiyama discloses a tire comprising a tread portion (ref. #13) with a plurality of tread elements (ref. #26) extending in a circumferential direction (Fig. 6). Furthermore, Ishiyama discloses two sets of sipes (ref. #45) that extend from an axial end of the tire at a non-zero angle and intersect a circumferential line of tire (Fig. 7; Para. 57). 
It would have been obvious to one of ordinary skill in the art at the time to modify the sipes taught by Kaneko so the first and second set of sipes intersect a circumferential line in the tread portion, as taught by Ishiyama. One would be motivated to make this modification to improve braking performance while suppressing tread wear (Ishiyama – Para. 58). However, these references don’t teach the tread portion wherein the first and the second set of sipes have a sipe depth greater than 50% of a height of the plurality of tread elements. 
Yet, in a similar field of endeavor, De Barsy discloses a pneumatic tire comprising a tread with a plurality of tread elements (ref. #12) positioned circumferentially on a tire tread surface so as to comprise a tread pattern (Fig. 1), a plurality of grooves provided between the plurality of tread elements (Fig. 1a); and a set of sipes (ref. #13) extending through the tread elements. Furthermore, De Barsy teaches the sipes with sipe depths greater than 50% of the height of the plurality of tread elements (Para. 16)
It would have been obvious to one of ordinary skill in the art at the time to modify the sipes taught by Kaneko in view of Ishiyama to include sipe depths greater than 50% of the height of tread elements. One would be motivated to make this modification as it is a preferred design parameter in the art that reduces crack formation and improves tire durability.
Regarding claim 2, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 1, as described above. Additionally, Ishiyama teaches the first sipe end and second sipe end intersect at the circumferential axis so that the combination of the sipes comprises a chevron shape (Para. 57; Fig. 7)
Regarding claim 3, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 1, as described above. Additionally, Kaneko shows the first sipe end and the second sipe end offset from each other, so that the combination of each of the first set of sipes and the second set of sipes comprises an offset chevron shape (Fig. 1).
Regarding claim 4, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 1, as described above. Additionally, Kaneko shows the first set of sipes and the second set of sipes extend at 100% of the half width of the tire tread (Fig. 1).
Regarding claim 5, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 1, as described above. Furthermore, De Barsy teaches the sipes with sipe depths between 60% and 100% of the height of the plurality of tread elements (Para. 16).
Regarding claim 6, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 1, as described above. Furthermore, De Barsy teaches the sipes with sipe depths greater than 100% of the height of the plurality of tread elements (Para. 16).
Regarding claim 7, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 1, as described above. Furthermore, Ishiyama teaches the non-zero angle is in a range of 5 degrees to 40 degrees with respect to the axial axis (Para. 57).
Regarding claim 8, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 1, as described above. Furthermore, Kaneko teaches the tire is a pneumatic tire (Para. 2).
Regarding claim 9, Kaneko discloses  a tread pattern comprising a plurality of tread elements (ref. #7) positioned on a tire tread surface providing the tread pattern (Fig. 1), the plurality of tread elements positioned circumferentially on the tire tread surface (Para. 25); a 
Yet, in a similar field of endeavor, Ishiyama discloses a tire comprising a tread portion (ref. #13) with a plurality of tread elements (ref. #26) extending in a circumferential direction (Fig. 6). Furthermore, Ishiyama discloses two sets of sipes (ref. #45) that extend from an axial end of the tire at a non-zero angle and intersect a circumferential line of tire (Fig. 7; Para. 57).
 It would have been obvious to one of ordinary skill in the art at the time to modify the sipes taught by Kaneko so the first and second set of sipes intersect a circumferential line in the tread portion, as taught by Ishiyama. One would be motivated to make this modification to improve braking performance while suppressing tread wear (Ishiyama – Para. 58). However, these references don’t teach the tread portion wherein the first and the second set of sipes have a sipe depth greater than 50% of a height of the plurality of tread elements. 
Yet, in a similar field of endeavor, De Barsy discloses a pneumatic tire comprising a tread with a plurality of tread elements (ref. #12) positioned circumferentially on a tire tread surface so as to comprise a tread pattern (Fig. 1), a plurality of grooves provided between the plurality of tread elements (Fig. 1a); and a set of sipes (ref. #13) extending through the tread elements. Furthermore, De Barsy teaches the sipes with sipe depths greater than 50% of the height of the plurality of tread elements (Para. 16)

Regarding claim 10, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 9, as described above. Additionally, Ishiyama teaches the first sipe end and second sipe end intersect at the circumferential axis so that the combination of the sipes comprises a chevron shape (Para. 57; Fig. 7)
Regarding claim 11, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 9, as described above. Additionally, Kaneko shows the first sipe end and the second sipe end offset from each other, so that the combination of each of the first set of sipes and the second set of sipes comprises an offset chevron shape (Fig. 1).
Regarding claim 12, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 9, as described above. Additionally, Kaneko shows the first set of sipes and the second set of sipes extend at 100% of the half width of the tire tread (Fig. 1).
Regarding claim 13, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 9, as described above. Furthermore, De Barsy teaches the sipes with sipe depths between 60% and 100% of the height of the plurality of tread elements (Para. 16).
Regarding claim 14, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 9, as described above. Furthermore, De Barsy teaches the sipes with sipe depths greater than 100% of the height of the plurality of tread elements (Para. 16).
Regarding claim 15, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 9, as described above. Furthermore, Ishiyama teaches the non-zero angle is in a range of 5 degrees to 40 degrees with respect to the axial axis (Para. 57).
Regarding claim 16, Kaneko discloses  a method of forming a tread pattern comprising a plurality of tread elements (ref. #7), forming a first set of sipes (ref. #9) extending from a 
Yet, in a similar field of endeavor, Ishiyama discloses a tire comprising a tread portion (ref. #13) with a plurality of tread elements (ref. #26) extending in a circumferential direction (Fig. 6). Furthermore, Ishiyama discloses two sets of sipes (ref. #45) that extend from an axial end of the tire at a non-zero angle and intersect a circumferential line of tire (Fig. 7; Para. 57).
 It would have been obvious to one of ordinary skill in the art at the time to modify the sipes taught by Kaneko so the first and second set of sipes intersect a circumferential line in the tread portion, as taught by Ishiyama. One would be motivated to make this modification to improve braking performance while suppressing tread wear (Ishiyama – Para. 58). However, these references don’t teach forming the tread portion wherein the first and the second set of sipes have a sipe depth greater than 50% of a height of the plurality of tread elements. 
Yet, in a similar field of endeavor, De Barsy discloses a pneumatic tire comprising a tread with a plurality of tread elements (ref. #12) positioned circumferentially on a tire tread surface so as to comprise a tread pattern (Fig. 1), a plurality of grooves provided between the plurality of tread elements (Fig. 1a); and a set of sipes (ref. #13) extending through the tread elements. Furthermore, De Barsy teaches the sipes with sipe depths greater than 50% of the height of the plurality of tread elements (Para. 16)
It would have been obvious to one of ordinary skill in the art at the time to modify the sipes taught by Kaneko in view of Ishiyama to include sipe depths greater than 50% of the height 
Regarding claim 17, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 16, as described above. Additionally, Kaneko shows the first sipe end and the second sipe end offset from each other, so that the combination of each of the first set of sipes and the second set of sipes comprises an offset chevron shape (Fig. 1).
Regarding claim 18, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 16, as described above. Additionally, Kaneko shows the first set of sipes and the second set of sipes extend at 100% of the half width of the tire tread (Fig. 1).
Regarding claim 19, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 16, as described above. Furthermore, De Barsy teaches the sipes with sipe depths between 60% and 100% of the height of the plurality of tread elements (Para. 16).
Regarding claim 20, Kaneko in view of Ishiyama and De Barsy teach the invention disclosed in claim 16, as described above. Furthermore, Ishiyama teaches the non-zero angle is in a range of 5 degrees to 40 degrees with respect to the axial axis (Para. 57).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743